Citation Nr: 0403794	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-12 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for residuals of cold injuries to the hands 
and feet.

2.  Entitlement to service connection for residuals of cold 
injuries to the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant's claim of entitlement to service connection 
for residuals of residuals of cold injuries to the hands and 
feet will be addressed in the Remand section of this 
document.


FINDINGS OF FACT

1.  In an April 1981 confirmed rating decision, the RO denied 
the appellant's attempt to re-open his claim of entitlement 
to service connection for residuals of frozen hands and 
frozen feet; the appellant did not perfect an appeal.

2.  Evidence associated with the record since the April 1981 
decision is new and material and so significant that it must 
be considered along with all the evidence of record in order 
to fairly decide the merits of the claim of entitlement to 
service connection for residuals of cold injuries to the 
hands and feet.


CONCLUSION OF LAW

1.  The April 1981 rating decision denying reopening of the 
appellant's claim of entitlement to service connection for 
residuals of frozen hands and feet is final.  38 U.S.C. § 
4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).

2.  Evidence received since the December 1999 rating decision 
is new and material, and the appellant's claim of entitlement 
to service connection for residuals of cold injuries to the 
hands and feet is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In an August 1962 decision, the Board denied the appellant's 
claim of entitlement to service connection for residuals of 
frozen hands and feet.  In an August 3, 1962 letter, the 
Board informed the appellant that his claim had been denied.  
In an April 1981 confirmed rating decision, the RO denied the 
appellant's attempt to re-open his claim of entitlement to 
service connection for residuals of frozen hands and feet.  
In an April 21, 1981 letter, the RO informed the appellant 
that his attempt to re-open his claim was denied.  The 
appellant did not appeal the April 1981 confirmed rating 
decision.  Decisions by the RO are final unless appealed to 
the Board.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1980).

The appellant now seeks to reopen his claim of entitlement to 
service connection for residuals of cold injuries to the 
hands and feet.  The law and regulations allow for reopening 
a claim, even if finality has attached, if new and material 
evidence has been submitted.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the April 1981 final 
decision.  The evidence received after April 1981 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board has reviewed all of the additional evidence 
received herein since the April 1981 decision and concludes 
that there is evidence both new and material as it relates to 
the issue of entitlement to service connection for residuals 
of cold injuries to the hands and feet, and, therefore, the 
claim is reopened.  VA outpatient treatment records note that 
the appellant has been treated for dyshidrotic eczema of the 
hands and feet.  When the appellant was seeking treatment for 
his skin condition, he reported a history of cold injuries to 
his hands and feet in service.

The records of VA treatment of the appellant in 1995 are 
clearly "new" evidence, because it was not before the RO at 
the time of its April 1981 decision.  The Board also finds it 
to be material because it relates to a specific element of 
the appellant's claim that was essential to the April 1981 
decision.  The appellant's claim of entitlement to service 
connection was denied in April 1981 because there was no 
evidence of residual disability from cold injuries that were 
related to his military service.  The new evidence indicates 
that the appellant has a current skin disorder and his 
reported history of cold injuries in service has been noted 
in the medical records containing that diagnosis.  The new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for residuals of cold injuries to the hands and 
feet has been submitted.  Thus, the Board reopens the claim 
for service connection for residuals of cold injuries to the 
hands and feet and will remand the claim for additional 
development noted below.


ORDER

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for 
residuals of cold injuries to the hands and feet is reopened, 
and, to this extent, the appeal is granted.


REMAND

VA is required to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2003).  The appellant has alleged exposure to 
extreme cold during his service, and he has been shown to 
have a current skin disorder.  There is no medical opinion as 
to whether the appellant has cold injury residuals that were 
incurred in service.  In its November 2002 written brief 
presentation, the appellant's representative argues that the 
appellant should undergo a VA cold injury protocol 
examination.  The Board agrees.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be codified 
at 38 U.S.C. §§ 5102, 5103), and any 
applicable legal precedent or other 
statutory requirements are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2003).

2.  The appellant should be afforded a VA 
cold injury protocol examination to 
determine whether the appellant has 
residuals of cold injuries that are 
related to his military service.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder, including service medical records 
of treatment of the appellant's hands and 
feet in December 1943 and January 1944, 
the March 1981 statement from R. M. A., 
M.D., (Dr. A.), and records VA outpatient 
treatment of the appellant between June 
1995 and November 1995, has been 
reviewed.  (The service medical records 
are in the manila envelope at the back of 
the claims folder, marked as such.)  The 
examiner is requested to list each 
diagnosis and state whether it is "due 
to," "more likely than not due to" 
(greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50%), or "not 
due to" cold injury.  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a causal relationship (in this 
case) is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



